NOTICE OF ALLOWANCE

Reasons for Allowance
In view of the Applicants remarks and Examiner interview summary both filed on July 15, 2021, claims 86-105 are allowed.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 86 and 103, the closest prior art of O’Donnell et al. (U.S. Publication No. 2008/0310994) discloses a respiratory assistance apparatus adapted to deliver a gases flow to a user or patient, the apparatus comprising:
A housing (Figure 2) configured to receive a heatable chamber (5) and comprising a heater (25), the chamber (5) comprising at least one chamber gas port configured and arranged to be connected to at least one intermediate passageway, 
A controller (200), wherein the controller (200) is operative to control the apparatus according to a vapour disinfection mode of predetermined profile to disinfect the at least one intermediate passageway (paragraphs 81, 84, 88, 99 and 100),
Wherein the controller also controls the heater (paragraph 83).

With respect to independent claim 86, the instantly claimed invention is distinctly different from the closest prior art in that O’Donnell does not disclose that the controller is programmed to control the heater to heat a liquid in the chamber to produce vapour at or above a target dewpoint temperature during the disinfection mode, wherein the chamber with the liquid forms a gases flow path with the intermediate passageway during the disinfection mode; and


Similarly with respect to independent claim 103, the instantly claimed invention is distinctly different from the closest prior art in that O’Donnell does not disclose that the controller is programmed to use a combination of some or all of temperature, moisture, and pressure for a duration of the vapour disinfection mode, wherein the chamber with a liquid forms a gases flow path with the intermediate passageway during the vapour disinfection mode, wherein the duration of the disinfection mode is calculated as a function of a target dewpoint temperature and/or a measured dewpoint temperature, the controller programmed to activate the at least one heater to heat gas in the gases flow path.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799